The attorneys for the respective parties on this appeal and cross appeal from an order of the Supreme Court, Suffolk County, entered November 4, 1975, have agreed, after a conference held before Hon. Harry Gittleson on January 12, 1976, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which *761stipulation contains certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements, and it is ordered that the case proceed to trial on February 23, 1976. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.